Citation Nr: 1750458	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-09 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder results in occupational and social impairment with deficiencies in most areas, but his acquired psychiatric disorder does not result in total occupational and social impairment.

2.  The Veteran's previously service-connected disabilities prevent him from securing and maintaining substantially gainful employment, and he meets the schedular criteria for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for an acquired psychiatric disorder have been met, but the criteria for a total disability rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Veteran objected to the adequacy of a July 2010 VA examination, arguing that the examiner had not adequately taken into consideration his experiences during his period of service in determining the etiology of the Veteran's acquired psychiatric disorder.  However, the Veteran has already been granted service connection, meaning that the purpose of the examination at this point is to gauge the current severity of the Veteran's psychological symptoms, and his objections do not challenge the adequacy of the evaluation of his actual symptoms during the examination.

The Board notes that in an October 2017 appellate brief that the Veteran's representative stated the claims file is was incomplete.  Nevertheless, the Veteran's representative has not stated what is missing from the claims file or specifically requested the Board to order additional development.  Furthermore upon review of the claims file, the Board has not identified any obviously missing records.  Therefore, the Board finds that the claims file is complete.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

The Veteran is seeking a rating in excess of 50 percent for PTSD. He first filed for service connection in April 2010, and, in March 2011, the RO granted service connection and assigned a disability rating of 50 percent effective the date the claims was received.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Mental disorders, including PTSD, are rated pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 50 percent is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A total disability rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran's treatment records and statements indicate that he experienced psychiatric symptoms throughout the period on appeal including: difficulty sleeping, hypervigilance, and irritability.   Nevertheless, treatment records indicate that the Veteran consistently was alert and oriented in all spheres, was neat and well-groomed, had fair to good judgement, and was free of delusions, hallucinations, and suicidal ideations.  The Veteran was assigned global assessment of functioning (GAF) scores ranging from 45 to 65.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  GAF scores from 41 to 50 are associated with serious symptoms.  GAF scores of 51 to 60 are associated with moderate symptoms.  Id.  GAF scores of 61 to 70 are associated with mild symptoms.  Id.

The Veteran underwent a mental health consultation in March 2010.  The Veteran reported that he had been a mechanic for 37 years, but that he had retired in 2000.  The Veteran indicated that he had 13 years of schooling; one of which was a year of specialized training.  The Veteran stated that he was a volunteer firefighter, and that he had satisfactory relationships with his family.  The examiner noted that the Veteran had a healthy, well-groomed and attentive appearance; a comfortable and relaxed posture; appropriate, relaxed, and interested behavior; normal speech; euthymic mood; appropriate affect and perception; thought processes  and content within normal limits; intact memory; orientation to time, place, and person, and fair insight and judgement without suicidal ideation.  The Veteran was assigned a GAF score of 65.  

The Veteran also underwent an evaluation at a VA Veteran's Center in March 2010.  He reported getting married in 1965, and stated that he has two children.  The Veteran reported experiencing: insomnia, depression, anxiety, hypervigilance, exaggerated startle response, angry outbursts, nightmares, flashbacks, isolative behavior, and avoidant behaviors.  The Veteran claimed that he had difficulty at work, because he always wanted to fight.  The Veteran denied suicidal and homicidal ideation.  The provider diagnosed the Veteran with a severe acquired psychiatric disorder.  The provider noted the following psychological symptoms: neat appearance; friendly and cooperative manner; average intelligence; appropriate speech; orientation to time, place, and person; impaired memory; flat and blunted affect; and fair judgement.  The provider also indicated that the Veteran did not manifest delusions or hallucinations. 

In a July 2010 VA Form 21-0781, the Veteran reported that he gets angry and depressed, and he indicated that he only has a few close friends.

The Veteran underwent a VA examination in July 2010.  He reported graduating from high school, and having earned 50 to 60 college credits.  The Veteran indicated that after separating from service he worked as a maintenance worker until retiring in 2000.  The Veteran claimed he had to retire due to his psychological symptoms.  The Veteran stated that he had a good relationship with his spouse to whom he had been married to since 1964, but that he was detached from his children.  He acknowledged having a good relationship with his grandson.  The Veteran reported that he works in the volunteer fire department, but he indicated that he does not have good relationship with any of his co-volunteers.  The Veteran claimed the following symptoms: sleep problems; intolerance of crowds; irritability; nightmares; anxiety; intrusive thoughts and memories; avoiding topics that remind him of his service; and amnesia.  The examiner noted the following symptoms: neatly dressed; properly groomed; cooperative attitude; irritable mood; congruent affect; normal speech without impairment in perception or thought processes; no current suicidal ideation; occasional homicidal ideation without intension; and intact memory, concentration, abstraction, and judgement.  The examiner indicated that the Veteran appeared to be experiencing significant psychiatric symptoms.  The Veteran was assigned a GAF score of 58

In a December 2011 application for TDIU, the Veteran reported that his acquired psychiatric disorder and back prevented him from securing and maintaining substantially gainful employment, and that he became too disabled to work in 2000.  The Veteran claimed that he had one year of college and had specialized education and training in firefighting, but the Veteran denied having any additional training since he became too disabled to work.  

The Veteran's spouse submitted a written statement in January 2012.  The Veteran's spouse observed the following symptoms: depression; finding fault with everyone; short-temper; verbally abusive; impaired memory; and nightmares.

The Veteran underwent another VA examination in May 2012.  The Veteran reported that he lived with his spouse of 47 years, but that he avoids most social situations.  The Veteran indicated that he no longer volunteered as a fire fighter.  The examiner noted the following symptoms: recurrent and distressing recollections and dreams of traumatic events; intense psychological distress at exposure to internal or external cues that symbolize or resemble the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings, conversations, activities, places, or people associated with trauma; markedly diminished interest in activities; feelings of detachment or estrangement from others; difficulty falling or staying asleep; irritability; difficulty concentrating; hypervigilance; depressed mood; anxiety; suspiciousness; mild memory loss; and disturbances of motivation or mood.  The examiner opined that the Veteran's acquired psychiatric disorder caused occupational and social impairment with deficiencies in most areas.  The Veteran was assigned a GAF score of 45.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 70 percent throughout the period on appeal.  In May 2012, a VA examiner opined that the Veteran's acquired psychiatric disorder results in occupational and social impairment with deficiencies in most areas and assigned a GAF score associated with serious symptoms.  No medical opinion of record contradicts the opinion of the May 2012 VA examiner.  Additionally, a July 2010 VA examination indicated that the Veteran was experiencing significant psychiatric symptoms.  Furthermore in March 2010, a medical provider from a VA Veteran's Center diagnosed the Veteran with a severe acquired psychiatric disorder.  As such, the Board finds that the weight of the evidence indicates that the Veteran's symptoms most closely approximate the criteria for occupational and social impairment with deficiencies in most areas.  Therefore, a disability rating of 70 percent is granted.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

The weight of the evidence indicates that the Veteran is not entitled to a total disability rating, because the Veteran has not manifested total occupational and social impairment.  The Board acknowledges that the record contains evidence that the Veteran's psychiatric symptoms do cause some occupational and social impairment.  Nevertheless, the evidence of record indicates that the Veteran has been able to maintain a relationship with his spouse as well as a relationship with his grandson.  Therefore, the Veteran is not totally socially impaired, and the Veteran is not entitled to a total disability rating.  Id.  To this point, the 70 percent rating contemplates an inability to establish and maintain effective relationships.

TDIU

The issue of entitlement to TDIU has been raised by the record; see Rice v. Shinseki, 22 Vet. App. 447 (2009); because the Veteran's claim for an increased disability rating for an acquired psychiatric disorder is by definition a claim that his psychiatric symptoms prevents or substantially impairs his ability to secure and maintain employment.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The weight of the evidence indicates that the Veteran is entitled to TDIU.

TDIU is granted for claimants who are unable to secure and maintain substantially gainful employment due to their previously service-connected disabilities, but claimants must meet the schedular rating criteria for TDIU for the Board to make such a finding in the first instance.  38 C.F.R. § 4.16.  The Veteran meets the schedular rating criteria, because, as of this decision, the Veteran has been assigned a disability rating that is at least 60 percent disabling.  Id.  As discussed below, the Veteran's previously service-connected disabilities prevent the Veteran from securing and maintaining substantially gainful employment.

The Veteran has been granted service connection for the following disabilities: an acquired psychiatric disorder; a back disorder; tinnitus; diabetes with erectile dysfunction; residuals of malaria; and hearing loss of the left ear.

The Veteran underwent a mental health consultation in March 2010.  The Veteran reported that he had been a mechanic for 37 years, but that he had retired in 2000.  The Veteran indicated that he had 13 years of schooling; one of which was a year of specialized training.  The Veteran stated that he was a volunteer firefighter.  

The Veteran underwent a VA audiological examination in June 2010.  The Veteran reported that his hearing conditions make it difficult to understand people in the presence of background noise.

The Veteran underwent a VA orthopedic examination in June 2010.  The Veteran reported the following effects on his occupation: pain and mobility related to prolonged walking, standing, climbing, bending, squatting, or repeated stair climbing; and that he cannot lift more than 25 pounds.

The Veteran underwent a VA psychiatric examination in July 2010.  The Veteran reported that he graduated from high school, and that he had earned 50 to 60 college credits.  The Veteran indicated that after separating from service he worked as a maintenance worker until retiring in 2000.  The Veteran claimed he had to retire due to his psychiatric symptoms.

A February 2011 VA mental health note indicated that the Veteran could no longer perform his job as a volunteer fire fighter due to his physical limitations.  

In a December 2011 application for TDIU, the Veteran reported that his acquired psychiatric disorder and his back disorder prevented him from securing and maintaining substantially gainful employment, and that he became too disabled to work in 2000.  The Veteran claimed that he had one year of college and had specialized education and training in firefighting, but the Veteran denied having any additional training since he became too disabled to work.  

The Veteran underwent a VA back examination in May 2012.  The examiner opined that the Veteran's back disability limits the Veteran's ability to perform labor requiring bending, heavy lifting, or standing for long periods of time, but the examiner indicated that he can perform sedentary labor or desk work without any  limitations or problems.

The Veteran underwent a VA diabetes examination in May 2012, and the examiner indicated that the Veteran's diabetes did not impact his ability to work.  Likewise, at a VA general examination in May 2012, and the examiner indicated that the residuals of the Veteran's malaria did not impact his ability to work.

The Veteran underwent another VA audiological examination in May 2012, but the examiner indicated that the Veteran's hearing loss and tinnitus do not impact the Veteran's ability to work.

The Veteran underwent another VA psychiatric examination in May 2012.  The Veteran indicated that he no longer volunteered as a fire fighter.  The examiner opined that the Veteran's acquired psychiatric disorder caused occupational and social impairment with deficiencies in most areas.  

The weight of the evidence indicates that the combined impact of the Veteran's previously service-connected disabilities prevents him from securing and maintaining substantially gainful employment.  A May 2012 VA back examination indicates that the Veteran's back impairs the Veteran's ability to perform physical labor, but it does not impact the Veteran's ability to perform sedentary labor.  Nevertheless, the Veteran's training and education are not conducive to sedentary labor as the Veteran has been trained as a mechanic and a firefighter.  Moreover, the Veteran's acquired psychiatric disorder is severe enough to cause occupational impairment with deficiencies in most areas.  Additionally, the Veteran's employment prospects are further hampered by his audiological symptoms which according to at least one VA examination make it difficult for the Veteran to understand people in certain circumstances.  Therefore, the weight of the evidence indicates that the Veteran is unable to secure and maintain substantially gainful employment, and TDIU is granted.


ORDER

A disability rating of 70 percent for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

TDIU is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


